          Case 1:20-cv-01448-NONE-JLT Document 6 Filed 10/15/20 Page 1 of 3


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS KENNETH TRAMMELL,                        )   Case No.: 1:20-cv-01448-JLT (HC)
                                                       )
12                  Petitioner,                        )   ORDER DIRECTING CLERK OF COURT TO
                                                       )   ASSIGN DISTRICT JUDGE
13           v.                                        )
                                                       )   FINDINGS AND RECOMMENDATION TO
14   STATE OF CALIFORNIA,
                                                       )   DISMISS UNEXHAUSTED PETITION
15                                                     )
                    Respondent.                        )   [THIRTY-DAY OBJECTION DEADLINE]
16                                                     )
                                                       )
17

18           On September 23, 2020, Petitioner filed the instant petition for writ of habeas corpus in United

19   States Court of Appeals for the Ninth Circuit. (Doc. 1.) The Ninth Circuit transferred the petition to

20   this Court on October 13, 2020. (Doc. 2.) Because the petition appears to be unexhausted, the Court

21   will recommend it be SUMMARILY DISMISSED without prejudice.

22                                                 DISCUSSION

23   A.      Preliminary Review of Petition

24           Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

25   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

26   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

27   the district court. . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

28   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

                                                           1
          Case 1:20-cv-01448-NONE-JLT Document 6 Filed 10/15/20 Page 2 of 3


1    either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

2    answer to the petition has been filed.

3    B.      Exhaustion

4            A petitioner who is in state custody and wishes to collaterally challenge his conviction by a

5    petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The

6    exhaustion doctrine is based on comity to the state court and gives the state court the initial

7    opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501 U.S.

8    722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

9            A petitioner can satisfy the exhaustion requirement by providing the highest state court with a

10   full and fair opportunity to consider each claim before presenting it to the federal court. Duncan v.

11   Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court was given a full

12   and fair opportunity to hear a claim if the petitioner has presented the highest state court with the

13   claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney v. Tamayo-Reyes, 504

14   U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

15           Petitioner indicates that review in the Court of Appeals and California Supreme Court are

16   pending.1 (See Doc. 1 at 5-6.) Because it appears Petitioner’s appeals are still pending, the petition is

17   premature, and the Court must dismiss the petition. See Raspberry v. Garcia, 448 F.3d 1150, 1154

18   (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001); Calderon v. United States Dist.

19   Court, 107 F.3d 756, 760 (9th Cir. 1997) (en banc); Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th

20   Cir. 1997). The Court cannot consider a petition that is entirely unexhausted. Rose, 455 U.S. at 521-

21   22; Calderon, 107 F.3d at 760. Therefore, the petition must be dismissed for lack of exhaustion.

22                                                          ORDER

23           The Court DIRECTS the Clerk of Court to assign a district judge to the case.

24                                                RECOMMENDATION

25           Accordingly, the Court RECOMMENDS that the habeas corpus petition be SUMMARILY

26
27
     1 It appears Petitioner has also sought relief in the California Supreme Court in various habeas corpus matters. The Court
28   may take judicial notice of sources whose accuracy cannot be reasonably disputed (Fed.R.Evid. 201(b)(2)). Thus, the Court
     takes judicia l notice of the on-line docket of the California Supreme Court.

                                                                 2
        Case 1:20-cv-01448-NONE-JLT Document 6 Filed 10/15/20 Page 3 of 3


1    DISMISSED without prejudice for lack of jurisdiction.

2           This Findings and Recommendation is submitted to the United States District Court Judge

3    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

4    Local Rules of Practice for the United States District Court, Eastern District of California. Within

5    thirty days after being served with a copy, Petitioner may file written objections with the Court. Such

6    a document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

7    The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

8    Failure to file objections within the specified time may waive the right to appeal the District Court’s

9    order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10

11   IT IS SO ORDERED.

12      Dated:     October 15, 2020                            /s/ Jennifer L. Thurston
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                         3
